        Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

Mr. A., an individual,                       §
WEBB COUNTY DETENTION CENTER                 §
9998 S Highway 83                            §
Laredo, TX 78041                             §
                                             §
       Plaintiff,                            §
                                             §
VS.                                          §    CIVIL ACTION NO.
                                             §
U.S. IMMIGRATION AND                         § COMPLAINT FOR INJUNCTIVE AND
CUSTOMS ENFORCEMENT,                         § DECLARATORY RELIEF
500 12th Street SW                           §
Washington, DC 20536;                        §
                                             §
RONALD D. VITIELLO, in his official          §
capacity, Acting Director and Deputy         §
Director, U.S. Immigration and Customs       §
Enforcement,                                 §
500 12th Street SW                           §
Washington, DC 20536;                        §
                                             §
U.S. DEPARTMENT OF                           §
HOMELAND SECURITY,                           §
245 Murray Lane SW                           §
Washington, DC 20528;                        §
                                             §
KIRSTJEN NIELSEN, in her official            §
capacity, Secretary, U.S. Department         §
of Homeland Security,                        §
25 Murray Lane SW                            §
Washington, DC 20528;                        §
                                             §
MATTHEW WHITAKER, in his official            §
capacity, Acting Attorney General of the     §
United States, U.S. Department of Justice,   §
950 Pennsylvania Avenue NW                   §
Washington, DC 20530,                        §
                                             §
               Defendants.                   §
             Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 2 of 20




        Plaintiff Mr. A.1 (“Plaintiff”), through his counsel Haynes and Boone, LLP and the Texas

Civil Rights Project, hereby requests that this Court immediately enter a temporary restraining

order and preliminary injunction against Defendants, to bring an end to Defendants’ unlawful

forced separation of his family unit, and to secure the reunification of Plaintiff with his children.

In support hereof, Plaintiff respectfully states as follows:

                                            INTRODUCTION

        1.       Plaintiff Mr. A. is an asylum seeker from El Salvador who entered the United States

with his family in November 2018. Mr. A. and his two children, A. and C., traveled to the United

States in fear for their lives, fleeing threats of violence and death made against them in El Salvador.

Mr. A. and his children intended to seek asylum and safety in this country. Instead, Mr. A. has

been baselessly accused of being a criminal, and based on this spurious allegation, he has been

forcibly separated from his young children.

        2.       Mr. A. and his children have suffered severe psychological and physical distress

from their wrongful separation. One of his children was already ill when the family was separated,

and Mr. A. has not been able to confirm her health or whether she is receiving medical treatment.

        3.       Despite this distress, Mr. A. has attempted to participate in the asylum process—

but was unable to successfully do so owing to the trauma of being separated from his children.

His immigration attorney was not contacted to participate in his credible fear interview, and the

request for review of the negative determination of that interview was denied.



1
 Plaintiff has contemporaneously filed a separate Motion to Proceed Using Pseudonym to permit him to proceed
pseudonymously in light of the risk to his personal safety that would result from the disclosure of his identity.

COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 2
            Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 3 of 20




       4.      Counsel for Mr. A. have repeatedly sought the government’s reasoning for

continued family separation but have received no meaningful response. Counsel for Mr. A. have

provided the government with information establishing Mr. A.’s lack of criminal history, but the

government has not acknowledged the existence of this evidence or explained how it fails to

support immediate reunification.

       5.      Mr. A. is owed a meaningful chance to participate in the asylum process.

Therefore, Mr. A. must be reunited with his children, and then permitted to participate in a fair and

constitutionally-sound asylum proceeding.

       6.      Plaintiff has been informed that he is subject to immediate deportation. If this Court

does not intervene, Mr. A. will be removed from the country on the basis of his constitutionally

deficient asylum proceeding. Mr. A. seeks an injunction requiring the government to reunify his

family and to subsequently provide a sufficient credible fear interview that does not ignore Mr.

A.’s evidence of non-criminal history so that he can meaningfully participate in a fair and

constitutionally sound asylum proceeding.

                                 JURISDICTION AND VENUE

       7.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action arises under the Constitution and the laws of the United States, including the

Immigration and Nationality Act and the Administrative Procedure Act (APA), which expressly

creates a right of action and waives the government’s sovereign immunity. See 5 U.S.C. §§ 702,

706.




COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 3
            Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 4 of 20




       8.      The Court has the authority to issue a declaratory judgment under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201–02, and Federal Rule of Civil Procedure 57.

       9.      This Court also has authority to grant injunctive relief in this action pursuant to 5

U.S.C. §§ 702 and 706 and Federal Rule of Civil Procedure 65.

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because one or more

Defendants reside within this District. Additionally, a substantial part of the events or omissions

giving rise to Plaintiffs’ claims occurred within this District, including Defendants’ decision to

implement the policies at issue in this action, as well as, upon information and belief, Defendants’

forming of their decision that ultimately led to the separation of Mr. A. from A. and C.

                                             PARTIES

       11.     Plaintiff Mr. A. is a native and citizen of El Salvador. He entered the United States

on November 2, 2018 with his two children to seek asylum and safety from the persecution they

suffered in their home country. He is currently being detained at the Webb County Detention

Center in Laredo, Texas.

       12.     Defendant U.S. Immigration and Customs Enforcement (“ICE”) is a component of

the U.S. Department of Homeland Security (“DHS”), headquartered in Washington, DC, and is

the federal agency responsible for carrying out removal orders and administering the policies and

practices of detaining non-citizens in the United States.

       13.     Defendant Ronald D. Vitiello is being sued in his official capacity as Acting

Director and Deputy Director of ICE. In this capacity, he is responsible for the ICE policies

regarding the detention of non-citizens in the United States.


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 4
          Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 5 of 20




        14.     Defendant DHS is a Department within the Executive Branch of the United States

Government, headquartered in Washington, DC, and is the federal agency responsible for

enforcing the immigration laws of the United States.

        15.     Defendant Kirstjen Nielsen is being sued in her official capacity as the Secretary of

DHS. In this capacity, she directs each of the component agencies within DHS, including ICE. She

is responsible for the administration of immigration laws and policies, including those laws and

policies regarding the detention of migrant families and the forced separation of families pursuant

to the Administration’s “Zero Tolerance” policy.

        16.     Defendant Matthew Whitaker is being sued in his official capacity as the Acting

Attorney General of the United States. In this capacity, he is responsible for administering U.S.

immigration laws pursuant to 8 U.S.C. § 1103, and he has the authority to grant asylum and other

relief to non-citizens.

                                  FACTUAL BACKGROUND

        17.     Mr. A., A., and C. are natives of El Salvador. They entered the United States on

November 2, 2018 to seek asylum. Their claims for protection in the United States stem from

threats and violence that Mr. A. experienced while living in El Salvador.

        18.     Mr. A. is a single father, separated from his children’s mother, and is responsible

for raising his daughter A. and son C.

        19.     Mr. A. works hard to provide for his children but has limited economic resources.

        20.     In April of 2018, Mr. A. began to receive threats from a powerful Salvadoran gang

known as MS-13 demanding exorbitant sums of money and threatening extreme and violent


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 5
          Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 6 of 20




consequences for non-payment. Mr. A. was unable to pay the outrageous sums, and he

immediately attempted to escape the perilous situation by fleeing with his children to stay with his

uncle in another area in El Salvador.

        21.     However, even this other area in the country proved unsafe. The gang followed

him and continued to send escalating threats of violence targeting Mr. A. and his family, including

extremely graphic death threats targeting his two young children, A. and C.

        22.     Mr. A. believes that law enforcement in his country is corrupt and infiltrated by

gang members. For example, he understands that some police officers in his home community are

gang members. In El Salvador, gang members may be identified by their tattoos. Based on a

report of his neighbor, Mr. A. understands that at least one police officer disclosed that he is also

a gang member by revealing a gang tattoo hidden on the inside of his lip.

        23.     Despite his belief that the police are corrupt, in a desperate bid to save his children,

Mr. A. made several attempts to obtain help from Salvadoran law enforcement. However, law

enforcement was not responsive, and the gang continued to send worsening threats of violence and

death. Mr. A. feared for not only his life, but also for the lives of his children. The threats followed

him even when he left his community to seek safety in another area of his country.

        24.     Unable to hide or find safety in El Salvador, Mr. A. finally decided that he and his

children would never be safe anywhere in El Salvador, and he made the difficult decision to flee

to the United States in order to protect his children from near-certain harm and death.

        25.     Mr. A. and his children crossed the U.S. border on November 2, 2018 and were

apprehended by CBP officers shortly after crossing. The officers took Mr. A.’s fingerprints and


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 6
          Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 7 of 20




placed him, A., and C. on a bus that took them to a processing station known colloquially as the

“hielera,” or “ice box.”

       26.     At the processing station, CBP officers accused Mr. A. of being a member of the

MS-13 gang—the same gang that Mr. A. fled. The officers made vague references to a criminal

record of which Mr. A. had no knowledge. Mr. A. attempted to explain to the officers that he had

never been affiliated with any gang, and he produced official documentation attesting to his

innocence and lack of a criminal record. In addition, Mr. A. removed his clothing and showed his

body to the agents to demonstrate his complete lack of tattoos, which are a hallmark indicator of

gang affiliation.

       27.     Despite the overwhelming evidence to the contrary, the CBP officers continued to

insist that Mr. A. was affiliated with a criminal gang, yet they refused to provide any evidence

supporting their groundless accusations. They took Mr. A., A., and C. to a small cell in an over-

crowded detention facility without access to adequate bedding, clothing, and sanitary supplies.

       28.     Almost immediately, Mr. A.’s daughter became ill and developed persistent

diarrhea, but the facility provided no medical attention. Instead, DHS officers continued to

question Mr. A. about his alleged gang affiliation and criminal history, and they refused to

acknowledge his substantial documentation demonstrating the falsity of their allegations.

       29.     Although Mr. A. possessed several credible affidavits attesting to his good moral

character, work ethic, and lack of any criminal record, including an affidavit from the Salvadoran

Government acknowledging his lack of a criminal record, the DHS officers continued to accuse

him of gang affiliation.


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 7
          Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 8 of 20




       30.     Neither at that time nor at any time since has the government provided any evidence

to substantiate this allegation of criminal background and gang membership.

       31.     On November 5, 2018, while Mr. A. was attending a court appearance, DHS

officers covertly separated Mr. A. from A. and C. Mr. A. was not informed of, and did not consent

to, the impending separation and was given no opportunity to contest it. Instead, he left the

detention facility to attend his hearing, and when he returned, his children were gone. Thereafter,

Mr. A. was taken, alone, to an ICE detention facility without any knowledge of his children’s

whereabouts, or any guarantee that he would ever see them again.

       32.     Also on November 5, 2018 (the day of the separation), Laura Peña, counsel for Mr.

A., wrote to Defendants to advise that Mr. A. sought immediate family reunification.

       33.     Immediately after being separated from his children, Mr. A. began experiencing

overwhelming anxiety and depression stemming from the uncertainty regarding whether his family

would ever be reunited. Over time, he grew increasingly despondent and withdrawn; he stopped

eating, suffered from worsening symptoms of exhaustion and depression, and began to experience

difficulty sleeping. The emotional toll of the separation impaired his ability to focus on his asylum

claim and, as a result, he struggled to effectively communicate his fear of returning to El Salvador

during his credible fear interviews.

       34.     Mr. A.’s credible fear interview occurred on November 27, 2018, more than three

weeks after his involuntary separation. During his credible fear interview, he continued to suffer

the physical and emotional effects of separation. He attempted to explain the persecution he

experienced in his home country but did not fully understand the proceedings and was not able to


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 8
          Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 9 of 20




explain his story cogently. Despite his difficulties, during the credible fear interview, he again

pressed for information about his children and asked to be reunified with them.

       35.       Mr. A.’s symptoms are consistent with the acknowledged effects of forced family

separation. As the American Academy of Pediatrics has explained, forced family separation

exacerbates suffering and causes “prolonged exposure to serious stress without the buffering

protection afforded by stable, responsive relationships . . . [which can] harm short- and long-term

health.” Letter from Colleen A. Kraft, President, American Academy of Pediatrics, to the Hon.

Kirstjen M. Nielsen, Secretary, U.S. Department of Homeland Security (Mar. 1, 2018),

https://downloads.aap.org/DOFA/AAP%20Letter%20to%20DHS%20Secretary%2003-01-

18.pdf. In addition, “[s]tudies of detained immigrants have shown that children and parents may

suffer negative physical and emotional symptoms from detention, including anxiety, depression,

and posttraumatic stress disorder.” AAP Statement on Executive Order on Family Separation,

Colleen      Kraft,   President,   American    Academy     of   Pediatrics   (June    20,   2018),

https://www.aap.org/en-us/about-the-aap/aap-press-room/Pages/AAP-Statement-on-Executive-

Order-on-Family-Separation.aspx (hereinafter AAP Separation Statement).

       36.       In the time since the unlawful separation, Mr. A. was only offered three brief

opportunities to communicate with his children. The trauma of hearing his terrified and suffering

children crying on the phone amplified the severity of his anguish and made focusing on his asylum

claim even more difficult. In the time since those brief phone calls, Mr. A. has neither seen his

children nor received any confirmation regarding their safety and well-being, which further

exacerbates his despair.


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 9
         Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 10 of 20




        37.     Defendants’ only purported basis for the continued separation of Mr. A. from his

children is a vague allegation of criminal gang affiliation, but Mr. A. is not a gang member and

has never been tried for or convicted of any crime. DHS has refused to provide any documentation

or evidentiary support for its baseless allegations against Mr. A. but has nevertheless continued to

prevent him from having physical contact with his children, an inexcusable action intended to

psychologically devastate Mr. A. to the detriment of his asylum proceedings. As a result, Mr. A.

has been unable to properly seek a fair credible fear determination due to the devastating toll of

separation from his children. Accordingly, Defendants’ arbitrary and capricious violation of Mr.

A.’s constitutional rights has impaired the validity of his credible fear determination to such an

extent that the law compels that his credible fear claims be wholly reconsidered after the family

has been reunited.

        38.     Counsel for Mr. A. has attempted to provide information to the government

multiple times making clear that Mr. A. is not a criminal, and that he is entitled to reunification.

To date, the government has not responded to the evidence other than to repeat the unsubstantiated

allegation that Mr. A. is a criminal.

        39.     On December 20, 2018 Mr. A.’s request for reconsideration of his negative credible

fear determination was denied.

        40.     Mr. A. remains separated from his children, and the family reports becoming

increasingly traumatized as they endured Christmas without each other, lacking any hope of

reunification or justice.




COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 10
         Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 11 of 20




       41.     Despite the injunction in Grace v. Whitaker, (see Order, Grace v. Whitaker, -- F.

Supp. 3d -, 2018 WL 6628081, No. 1:18-cv-01853-EGS (D.D.C. Dec. 19, 2018)) on January 2,

2019, Mr. A.’s second request for reconsideration of a credible fear interview was denied.

       42.     Mr. A. now stands in danger of immediate deportation without his children, and his

children may be in danger of losing their father forever, if he is returned to face the violent forces

that forced them to flee.

                                EXHAUSTION OF REMEDIES

       43.     There is no exhaustion requirement because no administrative agency exists to

adjudicate Plaintiffs’ constitutional challenges. Howell v. INS, 72 F.3d 288, 291 (2d Cir. 1995);

Arango-Aradondo v. INS, 13 F.3d 610, 614 (2d Cir. 1994). Neither an immigration judge nor the

Board of Immigration Appeals can rule on Plaintiffs’ constitutional claims. See Matter of C--, 20

I&N Dec. 529, 532 (BIA 1992) (“[I]t is settled that the immigration judge and this Board lack

jurisdiction to rule upon the constitutionality of the Act and the regulations.” (citing Bagues-Valles

v. INS, 779 F.2d 483, 484 (9th Cir. 1985)).

       44.     Although he lacks any administrative means of recourse, Plaintiff (both

individually and by and through his counsel) has nonetheless continued to petition the government

for redress of his continued deprivation of his constitutional rights, but those efforts have proven

fruitless. Counsel for Mr. A. have repeatedly sought the government’s reasoning for continued

family separation but have been unable to obtain any meaningful response. Counsel for Mr. A.

have provided the government with information establishing Mr. A.’s lack of criminal history, but

the government has not acknowledged the existence of this evidence or explained how it fails to


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 11
           Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 12 of 20




support immediate reunification. Plaintiff has no adequate means of administratively adjudicating

his claims, and his repeated efforts to address his constitutional claims have been to no avail.

                                      CAUSES OF ACTION

          COUNT ONE: FAMILY SEPARATION IN VIOLATION OF SUBSTANTIVE DUE PROCESS

          45.   All of the foregoing allegations are repeated and re-alleged as though fully set forth

herein.

          46.   The Due Process Clause of the U.S. Constitution’s Fifth Amendment protects all

“persons” on United States soil, including Mr. A. and his children, A. and C.

          47.   Mr. A. has a constitutional fundamental right to family integrity under the

substantive component of the Due Process Clause of the Fifth Amendment. Jacinto-Castanon de

Nolasco v. ICE, 319 F. Supp. 3d 491, 499 (D.D.C. 2018) (acknowledging parents’ “fundamental

liberty interest in family integrity, and in the care, custody, and control of their children”); M.G.U.

v. Nielsen, No. 18-1458-PLF, 2018 WL 3474189, at *6 (D.D.C. July 18, 2018) (same); see also

Troxel v. Granville, 530 U.S. 57, 65 (2000) (parents’ rights “in the care, custody, and control of

their children” are “the oldest of the fundamental liberty interests recognized by this Court.”); Ms.

L., 302 F. Supp. 3d at 1161 (“[I]t has long been settled that the liberty interest identified in the

Fifth Amendment provides a right to family integrity or to familial association.”).

          48.   The separation of Mr. A. from his children violates their constitutional right to

family integrity. Defendants’ separation of Mr. A. from A. and C. does not further any legitimate

purpose, nor any compelling government interest that justifies a violation of Plaintiff’s substantive

due process right to family integrity.


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 12
           Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 13 of 20




          49.   The separation of Mr. A. from A. and C. shocks the conscience, in light of the

government’s refusal to acknowledge evidence that Mr. A. poses no threat to A., C., or the broader

community and has no criminal history in his home country.

          50.   Mr. A. has no other adequate remedy at law to preserve their constitutional rights.

Defendants have provided no other avenue to challenge their actions.

          51.   Mr. A., A. and C. are suffering irreparable harm with each day their separation

continues, and their separation could become permanent if the government is permitted to deport

Mr. A. to immediate risk of danger in his home country of El Salvador.

COUNT TWO: FAMILY SEPARATION IN VIOLATION OF SUBSTANTIVE DUE PROCESS: RIGHT TO
         BE FREE FROM TORTURE AND/OR CRUEL OR INHUMANE TREATMENT

          52.   All of the foregoing allegations are repeated and re-alleged as though fully set forth

herein.

          53.   Mr. A. has a substantive due process right to be free from torture and/or other cruel,

inhumane, and degrading treatment. See Palko v. Connecticut, 302 U.S. 319, 326 (1937) (noting

that the Due Process Clause must at least “give protection against torture, physical or mental”),

overruled on other grounds by Benton v. Maryland, 395 U.S. 784, 794 (1969); see also Whitley v.

Albers, 475 U.S. 312, 327 (1986) (“[C]onduct that shocks the conscience or afford[s] brutality the

cloak of law . . . violates the [Due Process Clause].” (internal quotations omitted)).

          54.   Defendants’ act of separating Mr. A. from A. and C. for over two months —

including to this day—meets the definition of torture and otherwise constitutes cruel, inhuman,

and degrading treatment. See 18 U.S.C. § 2340(1) (“‘[T]orture’ means an act committed by a

person acting under the color of law specifically intended to inflict severe physical or mental pain

COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 13
           Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 14 of 20




or suffering . . . upon another person within his custody or physical control.”); 18 U.S.C. §

2441(d)(1)(A) (War Crimes Act defining torture to include “act[s] specifically intended to inflict

severe physical or mental pain or suffering . . . for the purpose of . . . punishment, intimidation,

coercion, or any reason based on discrimination of any kind”); Convention Against Torture and

Other Cruel, Inhuman or Degrading Treatment or Punishment art. 1, ¶ 1 (Dec. 10, 1984), 1465

U.N.T.S. 85 (defining torture as including causing “severe pain or suffering, whether physical or

mental,” without the requirement to show prolonged mental harm).

          55.   Furthermore, Defendants have separated Mr. A. from his children as part of a

family separation policy that is intended to advance Defendants’ political goals of coercing and

deterring asylum seekers from entering the United States. To separate a parent from his children,

thereby inflicting severe mental pain and suffering on both father and child, for coercive and

political purposes is torture and cruel, inhuman, and degrading treatment.

          56.   Mr. A. has no other adequate remedy at law. Defendants have provided no other

avenue to challenge their actions.

          57.   Mr. A., A. and C. are suffering irreparable harm with each day their separation

continues.

     COUNT THREE: FAMILY SEPARATION IN VIOLATION OF PROCEDURAL DUE PROCESS

          58.   All of the foregoing allegations are repeated and re-alleged as though fully set forth

herein.

          59.   The Due Process Clause of the U.S. Constitution’s Fifth Amendment protects all

“persons” on United States soil, including Mr. A. and his children, A. and C.


COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 14
           Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 15 of 20




         60.      Mr. A. and his children have a liberty interest under the Due Process Clause in

remaining together as a family.

         61.      Under Matthews v. Eldridge, 424 U.S. 319, 334-35 (1976), the Supreme Court

requires a court to weigh the individual’s interest, the risk of erroneous deprivation of that interest,

and the government’s interest.

         62.      Mr. A.’s interest in being reunited with his children is fundamental and profound.

         63.      The risk of erroneous deprivation is substantial, given the government’s refusal to

provide any information regarding the basis of its determination and refusal to entertain evidence

regarding Mr. A.’s fitness to be reunited with his children. The separation of Mr. A. from his

children was undertaken without any hearing, and Mr. A. was not given any paperwork or

information to indicate how he can retrieve his children from detention. While Mr. A. may not

have a right to insist on a “beyond a reasonable doubt” standard of proof, the government must be

required to provide some evidence to justify its allegations of gang affiliation, especially in light

of Plaintiff’s evidence of non-affiliation. Without such basic protections, the government could

conceivably circumvent basic constitutional and statutory protections by making baseless

allegations against wide swaths of the immigrant community.2

         64.      Mr. A.’s significant interest and the risk of erroneous deprivation outweigh any

burden on Defendants that providing procedural safeguards would occasion. Mr. A. therefore


2
 In fact, there is evidence that spurious ‘government allegations of gang affiliation are part of a larger strategy to
circumvent these protections. See, e.g., Ginger Thompson, Families are Still Being Separated at the Border, Months
After “Zero Tolerance” Was Reversed. PROPUBLICA, Nov. 27, 2018, https://www.propublica.org/article/border-
patrol-families-still-being-separated-at-border-after-zero-tolerance-immigration-policy-reversed. See also Medina v.
DHS, 313 F. Supp. 3d 1237, 1249 (W.D. Wa., May 15, 2018) (Order Granting Plaintiff’s Motion for Preliminary
Injunction, noting government’s repeated failure to substantiate allegation of gang affiliation).

COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 15
           Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 16 of 20




seeks protection under the Fifth Amendment in the form of the Court’s review of Defendants’

decision to forcibly separate his family.

          65.   Mr. A. has no other adequate remedy at law. Defendants have provided no other

avenue to challenge their actions.

          66.   Mr. A., A. and C. are suffering irreparable harm with each day they are separated

from each other.

COUNT FOUR: ADMINISTRATIVE PROCEDURE ACT – ARBITRARY AND CAPRICIOUS PRACTICE

          67.   All of the foregoing allegations are repeated and re-alleged as though fully set forth

herein.

          68.   The APA prohibits agency action that is arbitrary and capricious and contrary to a

constitutional right.

          69.   Defendants’ separation of Mr. A. from his children without any justification and

without a mechanism, protocol, or system to guarantee their reunification is final agency action

that is arbitrary and capricious. It accordingly violates the APA. 5 U.S.C. § 706(2)(A).

          70.   Mr. A. is not a criminal and has never been convicted of any crime in the United

States or El Salvador other than the border crossing that began his current ordeal.

          71.   The only basis for Defendants’ imposition of family separation is a vague and

unsubstantiated allegation, made by Defendants themselves, that he is somehow a criminal.

          72.   Mr. A. has challenged Defendants’ decision by presenting evidence, by requesting

reunification and by requesting justification for denial of reunification – all to no avail.




COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 16
           Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 17 of 20




          73.     Defendants’ continued refusal to reunite the family is a final agency action that

marks the consummation of the agency’s decision-making. See Bennett v. Spear, 520 U.S. 154,

178 (1997). Defendants’ continued refusal to reunite the family in order to provide a Credible

Fear Interview untainted by unconstitutional conduct is similarly a final agency action that is the

consummation of the agency’s decision-making.3

          74.     Mr. A. has no other adequate remedy at law. See Sackett v. EPA, 566 U.S. 120, 131

(2012). There is no statutory or administrative procedure to challenge Defendants’ decision.

          75.     Mr. A., A. and C. are suffering irreparable harm with each day they are separated

from one another.

                               COUNT FIVE: VIOLATION OF ASYLUM STATUTE

          76.     All of the foregoing allegations are repeated and realleged as though fully set forth

herein.

          77.     Under United States law, noncitizens fleeing persecution shall have the opportunity

to apply for asylum in the United States. See 8 U.S.C. § 1225(b)(1) (expedited removal); 8 C.F.R.

§§ 235.3(b)(4), 208.30, and 1003.42; 8 U.S.C. § 1158(a)(1). Mr. A. and his children have a private

right of action to vindicate their right to apply for asylum.

          78.     Defendants’ separation of Mr. A. from his children violates federal asylum law

because it infringed on his and his children’s ability to pursue their asylum claims.




3
  Mr. A. has made multiple unavailing requests for Defendants to reconsider their negative determinations in light of
the constitutional defects in the process provided to him.

COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 17
         Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 18 of 20




                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Mr. A. respectfully requests that the Court grant the following relief:

               1.      Issue a Temporary Restraining Order barring defendants from removing

               Plaintiff from the United States;

               2.      Issue a Preliminary Injunction ordering the immediate reunification of Mr.

               A. with his children;

               3.      Declare that the separation of Mr. A. from his children is unlawful;

               4.      Preliminarily and permanently enjoin Defendants from continuing to

               separate Mr. A. from his children;

               5.      Preliminarily and permanently enjoin Defendants from removing Mr. A. or

               his children from the United States until they are reunited and Mr. A. has been

               provided with a constitutionally sound, full, and fair opportunity to pursue his

               asylum claim, including a new credible fear interview free from the constitutional

               defect of family separation;

               6.      In the event Mr. A. is not permitted to remain in the United States, enjoin

               Defendants from separating Mr. A. from his children absent his permission;

               7.      Order any other relief the Court deems just, equitable and proper.




COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 18
         Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 19 of 20




DATE: January 2, 2019                                       Respectfully submitted,

                                                            HAYNES AND BOONE, LLP

                                                            By:

                                                            Michael Scanlon*
                                                            DC Bar No. 1048644
                                                            800 17th Street NW
                                                            Suite 500
                                                            Washington, D.C.20006
                                                            Telephone: (202) 654-4570
                                                            Facsimile: (202) 654-4249
                                                            michael.scanlon@haynesboone.com

                                                            Paloma Ahmadi*
                                                            State Bar No. 24088714 (TX)
                                                            State Bar No. 1006981 (DC; Inactive)
                                                            112 E. Pecan Street
                                                            Suite 1200
                                                            San Antonio, TX 78205
                                                            Telephone: (210) 978-7427
                                                            Facsimile: (210) 554-0409
                                                            paloma.ahmadi@haynesboone.com

                                                            Wesley D. Lewis*
                                                            TX State Bar No. 24106204
                                                            600 Congress Avenue, Suite 1300
                                                            Austin, Texas 78701
                                                            Telephone: (512) 867-8412
                                                            Facsimile: (512) 867-8640
                                                            wesley.lewis@haynesboone.com

                                                            Luis Campos*
                                                            TX State Bar No. 00787196
                                                            John Brent Beckert*
                                                            TX State Bar No. 24092104
                                                            Liz Dankers*
                                                            TX State Bar No. 24105776
                                                            Joanna Pearce*
                                                            TX State Bar No. 24110203
                                                            Nicholas Nash*

COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 19
         Case 1:19-cv-00015-PLF Document 1 Filed 01/03/19 Page 20 of 20




                                                            TX State Bar No. 24110149
                                                            2323 Victory Avenue, Suite 700
                                                            Dallas, Texas 75219
                                                            Telephone: (214) 651-5062
                                                            Facsimile: (214) 200-0789
                                                            luis.campos@haynesboone.com
                                                            brent.beckert@haynesboone.com
                                                            liz.dankers@haynesboone.com
                                                            joanna.pearce@haynesboone.com
                                                            nick.nash@haynesboone.com

                                                            TEXAS CIVIL RIGHTS PROJECT
                                                            Laura Peña*
                                                            1017 W. Hackberry Avenue
                                                            Alamo, Texas 78516
                                                            Telephone: 956-787-7181
                                                            laura@texascivilrightsproject.org



                                                               PRO BONO ATTORNEYS FOR
                                                                        PLAINTIFF MR. A.

                                                            * Indigent client certification
                                                            forthcoming per Local Rule 83.2(g)




COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – PAGE 20
